DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (5/27/22 Remarks: page 9, line 1 - page 11, line 23) have been fully considered but they are not persuasive.
Applicant argues (5/27/22 Remarks: page 10, line 1 - page 11, line 23) that amended claim 1 and its dependent claims (and likewise similarly amended claims 19 & 25 and their dependent claims) are not taught or suggested by the art of record:
…the raw machine data is produced by the first machine or a component of the first machine and comprises at least one of log data or performance data derived from operation of the first machine…
However, this amendment raises new issues requiring further search and consideration beyond the scope of the After Final Consideration Pilot. The amendment has therefore not been entered.
Applicant argues (5/27/22 Remarks: page 9, lines 18-21) that the present amendment should be able to be considered with limited if any additional searching because of its similarity in scope to other claims for which searches have already been performed.
However, Applicant’s arguments do not identify previously outstanding claims for which searches have been performed for machine data comprising at least one of log data or performance data derived from machine operation, and Examiner’s review of the case prosecution to date has not found any recitation of search pertaining to this specific feature.
Examiner notes that the proposed amendment to claim 26 would (as part of an entered amendment) overcome the outstanding rejection under 35 USC §112.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663
/CLAIRE X WANG/     Supervisory Patent Examiner, Art Unit 2663